DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 4 November, 2020
Claim 1 has been amended.
Claims 3, 11 and 12 have been cancelled.
Claims 13 – 18 have been added.
Claims 1, 4, 7 and 13 - 18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Transfer of Application
This application has been transferred within the Office. Applicant is invited to contact the undersigned to discuss issues set forth in this Office Action, if appropriate.
Provisional Double Patenting
Claims 1, 4, 7 and 13 - 18 of this application is patentably indistinct from claims 8, 10, 11, 14, 15, 17, 18, 20, 24, 25, 29, and 30 of Application No. 15/695,067. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is independent. Claim 1 recites:
A method for identifying a change associated with a state of health of a user, the method comprising:
receiving, by one or more computer processors, monitoring data associated with monitoring a user, wherein the monitoring data is generated by one or more sensors;
analyzing, by one or more computer processors, visual monitoring data, from the one or more sensors, related to skin associated with neck and throat areas of the monitored user utilizing image recognition, 
wherein analyzing visual monitoring data related to the skin associated with the neck and throat areas of the monitored user utilizing image recognition further comprises: identifying, by one or more computer processors, one or more changes related to the skin associated with the neck and throat areas of the monitored user including a texture change and identifying an irregularity of the skin;
determining, by one or more computer processors, a state of health of the monitored user by utilizing the image recognition analyses related to the skin associated with the neck and throat areas of the monitored user utilizing one or more models, 
wherein a first model of the one or more models is associated with the monitored user utilizing known conditions associated with the monitored user, historical medical information corresponding to the monitored user, and information associated with a known state of health corresponding to the monitored user;
determining, by one or more processors, whether the determined state of health of the monitored user corresponds to a normal state of health for the user;
in response to determining that the determined state of health of the monitored user does not correspond to the normal state of health for the user, querying, by one or more processors, the user for additional information;
determining, by one or more computer processors, a level of urgency based upon the determined state of health of the monitored user, additional information received from the user in response to the query, the monitoring data, and querying a medical database; and
transmitting, by one or more computer processors, one or more respective notifications to one or more devices based, at least in part, on the determined state of health of the user and the corresponding level of urgency, 
wherein the one or more devices includes a device associated with the monitored user, and 
wherein a notification includes the determined state of health and the corresponding determined state of urgency associated with the monitored user.
Claims 1, 4, 7 and 13 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
analyzing visual monitoring data related to skin associated with neck and throat areas of the monitored user utilizing image recognition, 
wherein analyzing visual monitoring data related to the skin associated with the neck and throat areas of the monitored user utilizing image recognition further comprises: identifying one or more changes related to the skin associated with the neck and throat areas of the monitored user including a texture change and identifying an irregularity of the skin;
determining a state of health of the monitored user by utilizing the image recognition analyses related to the skin associated with the neck and throat areas of the monitored user;
determining whether the determined state of health of the monitored user corresponds to a normal state of health for the user;
in response to determining that the determined state of health of the monitored user does not correspond to the normal state of health for the user, querying the user for additional information;
determining a level of urgency based upon the determined state of health of the monitored user, additional information received from the user in response to the query, the monitoring data, and querying a medical database.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  Claim 1 recites receiving monitoring data associated with monitoring a user, analyzing visual monitoring data related to the skin of the neck and throat As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Collecting and analyzing information – in order to determine a state of health and urgency is process that merely organizes this human activity. This type of activity, i.e. collecting and analyzing information to determine a health state includes conduct that would normally occur when managing a patient’s particular disease, medical condition or state. For example, it is routine in medicine for a doctor to request and gather results of tests and other measurements, images, etc. when determining the health state of a patient. In particular a doctor may order or request medical images, image interpretation reports, lab tests and lab test results, tissue biopsies and tissue biopsy pathology reports, etc.; at different times throughout a treatment process and compare the patient information to that of a normal patient to determine if the patient’s health is normal or abnormal. For abnormal results, doctors routinely ask follow-up questions. Similarly, determining the urgency of a health state is a process that organizes and prioritizes patient care tasks. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more computer processors,
one or more sensors,
one or more models, wherein a first model of the one or more models is associated with the monitored user utilizing known conditions associated with the monitored user, historical medical information corresponding to the monitored user, and information associated with a known state of health corresponding to the monitored user;
receiving, by one or more computer processors, monitoring data associated with monitoring a user, wherein the monitoring data is generated by one or more sensors;
transmitting, by one or more computer processors, one or more respective notifications to one or more devices based, at least in part, on the determined state of health of the user and the corresponding level of urgency, 
wherein the one or more devices includes a device associated with the monitored user, and wherein a notification includes the determined state of health and the corresponding determined state of urgency associated with the monitored user.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer processor, sensors, devices and models are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving monitoring data is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, transmitting notifications is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract diagnostic process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract diagnostic process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing processor, sensors and model). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Examiner looks to Applicant’s specification to understand that the invention may be implemented in a generic environment. Paragraph 19 states, “System 102, device 120, device 130, and device 140 may be: laptop computers, tablet computers, netbook computers, personal computers (PC), desktop computers, personal digital assistants (PDA), smartphones, wearable devices (e.g., digital eyeglasses, smart glasses, smart watches, smart televisions, etc.), or any programmable computer systems known in the art.” This passage, as well as others, make it clear that the invention refers to the use of generic computer elements, and that these generic components are merely invoked as a tool to perform the abstract idea. As such, this is “merely applying” the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus, nothing in the claims add significantly more to the abstract idea. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of monitoring data (7, 15 - 18); those that recite additional abstract ideas including: determining that a model does not determine a state of health, receiving feedback and notifying a user to provide feedback (4); those that recite well-; those that recite insignificant extra-solution activities; querying and receiving information about sensor operations, medical conditions (13, 14);; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	
Response to Arguments
The U.S.C. 103 Rejection
Applicant’s arguments, filed 4 November, 2020, with respect to U.S.C. 103 rejections have been fully considered and are persuasive.  Examiner agrees that Bates does not disclose “determining a level of urgency based on the determined state of health of the monitored user, additional information received from the user in response to the query, the monitoring data, and querying a medical database”. The rejection has been withdrawn. 
The U.S.C. 101 Rejection
Applicant argues that claim 1 does not claim a method of organizing human activity. Examiner disagrees. Further, Applicant asserts that the Office Action does not explain why the claimed limitations correspond to the same. Here, Examiner agrees. (As a result, this Action in Non-Final) Nonetheless, the steps identified above including: analyzing, identifying, determining, determining, querying and determining merely organize this human activity. For 
Applicant asserts that the recited limitations integrate the abstract idea into a practical applications by providing an automated process and system to generate medical information for users based on current sensor data. However, these process t4eps encompass the abstract idea itself, and are not “additional limitations”. Applicant asserts an improvement to the functioning of the computer through the use of user-specific data in combination with analysis of multiple sources. However, analyzing data is not an improvement to the computer itself.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGUB 2010/0293005 A1 to Glimp et al. discloses determining the level of urgency of a medical condition using triage questions and the medical condition.
JP 2004/110222 to Matsuoka discloses determining the urgency of a patient’s medical condition.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 4 August, 2021